Judgment, Supreme Court, New York County (Dora Irizarry, J.), rendered March 25, 2002, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Based on our review of all of the information that was before the issuing court, we find that the search warrant was based on probable cause (see People v Elwell, 50 NY2d 231, 236 [1980]). The confidential informant, who appeared before the issuing court, was reliable and provided trustworthy, current information based on personal knowledge. Concur — Buckley, P.J., Mazzarelli, Ellerin, Williams and Gonzalez, JJ.